Filed 5/19/16 P. v. Pascone CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C080437

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM043007)

         v.

TYLER CHARLES PASCONE,

                   Defendant and Appellant.




         In the early morning hours of May 8, 2015, Marie T. was awoken by an intruder
opening dresser drawers in her bedroom. She alerted her husband, who chased the
intruder out of the residence. After officer’s recovered a backpack from the neighbor’s
driveway containing identifying items belonging to defendant, Marie T. identified
defendant as the intruder. Defendant’s shoe print also matched the shoe print found
outside Marie T.’s residence. There was 0.18 grams of cocaine on defendant’s person at
the time he was arrested.




                                                             1
       Defendant pled no contest to first degree residential burglary. The violent felony
allegation of there being a person present during the burglary, and an additional count for
possession of a controlled substance, were dismissed with a Harvey1 waiver. Defendant
also entered into a Johnson2 waiver, waiving custody credits up to the day of his change
of plea.
       Sentencing took place on September 24, 2015. The trial court sentenced defendant
to the upper term of six years, imposed various fines and fees, and credited defendant
with 56 days of presentence custody credit.
       Defendant appeals. He did not obtain a certificate of probable cause. (Pen. Code,
§ 1237.5.)
       Appointed counsel for defendant Tyler Charles Pascone filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.3 (People v. Wende (1979) 25 Cal. 3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.




1      People v. Harvey (1979) 25 Cal. 3d 754.
2      People v. Johnson (1978) 82 Cal. App. 3d 183.
3      Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                              2
                                   DISPOSITION
       The judgment is affirmed.




                                            /s/
                                            Robie, J.



We concur:



/s/
Hull, Acting P. J.



/s/
Murray, J.




                                        3